Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
As to applicant’s argument on pages 6 recite:
“Nothing in this passage of Qu mentions “a graphics tone-mapping function to map graphics pixels, of a graphics dynamic range different from the video dynamic range, in the blended video input to output graphics data in the target dynamic range,” much less generating such a function “using the input static metadata data” as featured in Claim 1…The Office Action on page 5 additionally contends that “PCT Application PCT/US2014/016304) discloses a graphics tone-mapping function.”
However, the entire document of PCT Application PCT/US2014/016304) is absent of any mention of “graphics”, much less disclosing “a graphics tone-mapping function,” contrary to the Office Action’s contention.”
The examiner contests that Qu discloses the blended video input to output graphics data in the target dynamic range, in paragraph [0029], “Graphics and video data are blended in blender (130), and 
As to applicant’s remark on page 8, recites:
“Nowhere in Wu states that the color spaces (the first colorspace (CLSPC-A) and second colorspace (CLSPC-B)) or input non-linear spaces (the first nonlinear space (NLSPC-1), second nonlinear 
In addition to the teachings of PCT Application PCT/US2014/016304), Wu discloses a graphics dynamic range different from the video dynamic range in paragraph [0013], “BT.1886 (or other) may be used as the nonlinear-space for HDR video”. In addition, in paragraph [0018], “CLSPC-B may be, for example, BT.2020 Y'CbCr or R'G'B'.  NLSPC-1 may be, for example, BT.1886”. Both BT. 1886 and BT. 2020 define dynamic color range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US 2015/0156569) in view of Atkins et al. (PCT/US2014/016304) in view of Wu et al. (US 2016/0365065).
Regarding claim 1, Qu et al. (hereinafter Qu) discloses in a video receiver, for mapping input data to a target display (Qu, [0019], “decoding, and display of images with high or enhanced dynamic range… The converted signal layers and the graphics are interleaved and the interleaved signal and the embedded metadata are transmitted to an EDR display using a standard interface”. In addition, in paragraph [0025], “an EDR video receiver (100) in a digital media player for generating an EDR output signal for a target display (155)”), the method comprising:
receiving a blended video input, wherein the blended video input comprising blended video and graphics data (Qu, [0029], “Graphics and video data are blended in blender (130)”. Fig. 1 illustrate 130 
the video receiver is linked over a video interface (Qu, [0025], “FIG. 1 depicts an embodiment of an example implementation of an EDR video receiver (100) in a digital media player for generating an EDR output signal for a target display (155).”);
generating using the input dynamic metadata data a video tone-mapping function to map video pixels, of a video dynamic range, in the blended video input to output data in the target dynamic range (Qu, [0009], “performing display management (e.g., tone and gamut mapping) on the decoded EDR video signal to adapt it for optimum display onto the target EDR display”. In addition, in paragraph [0025], “Such metadata may include, but are not limited to, information as: color space or gamut information, dynamic range information, tone mapping information, or other encoder-related operators”);
generating, using the input static metadata data (Qu, [0028], “For graphics processing (e.g., menu overlays) and in order to best match the display characteristics of the target display (155)… Such metadata may include parameters related to the source reference display, video-related metadata, or other metadata that may relate to the color grading processes used to generate the original data”), the Graphics and video data are blended in blender (130), and display management (DM) metadata maybe embedded into each video frame using a metadata mixer (135).  In an embodiment, the blending in mixer (135) may be done so that the output data (137) is compatible to be transmitted to the display (155)”);
rendering blended video output data based on the blended video input data (Qu, [0029], “the blending in mixer (135) may be done so that the output data (137) is compatible to be transmitted to the display (155) using a standard signal interface, such as HDMI”); 
sending the blended video output data to the target display (Qu, [0025], “FIG. 1 depicts an embodiment of an example implementation of an EDR video receiver (100) in a digital media player for generating an EDR output signal for a target display (155)”)
rendering blended video output data at the target dynamic range based on the blended video input data (Qu, [0029], “Graphics and video data are blended in blender (130), and display management (DM) metadata maybe embedded into each video frame using a metadata mixer (135)”), the video tone-mapping function (Qu, [0009], “performing display management (e.g., tone and gamut mapping) on the decoded EDR video signal to adapt it for optimum display onto the target EDR display”. In addition, in paragraph [0025], “Such metadata may include, but are not limited to, information as: color space or gamut information, dynamic range information, tone mapping information, or other encoder-related operators”), the blended video output data being blending of the output video data and the output graphics data in the target dynamic range (Qu, [0019], “8-bit video and graphics data are converted into a common 12-bit YCbCr 4:2:2 format”. In addition, in paragraph [0041], “Using blender (340), video (337) and graphics data (347) are blended together to generate the final output video signal (342) to be displayed on the TV's panel (350)”).
Qu does not expressly disclose “receiving an indication of a target display dynamic range from the target display”;
Atkins) discloses receiving an indication of a target display dynamic range from the target display (Atkins, [0058], “the target TV manufacturer and model may be available to the settop box or the display manager (DM) processor via ancillary information, such as the TV’s EDID (Extended Display Identification Data). This information can be used to look up the capabilities of the display using a local or remote database (e.g., via an Internet or other up-link connection) and thus provide pre-computed and optimized boost parameters for the target display”. EDID is considered an indication of a target display dynamic range).
Atkins discloses a graphics ton-mapping function to map graphics pixels, of a graphics dynamic range different from the video dynamic range (Atkins, [0029], “Graphics and video data are blended in blender (130), and display management (DM) metadata maybe embedded into each video frame using a metadata mixer (135)”. In addition, in paragraph [0014] “A display management processor receives an input image with enhanced dynamic range to be displayed on a target display which has a different dynamic range than a reference display… A non-linear mapping function generates a first tone mapped signal by mapping the intensity of the input signal from the reference dynamic range into the target dynamic range. The intensity (I) component of the first tone-mapped signal is sharpened to preserve details using unsharp masking, and the saturation of the color (P and T) components is appropriately adjusted to generate a second tone mapped output image”. The non-linear mapping is considered a graphics tone-mapping function to map graphics pixels. Furthermore, in paragraph [0049], “A 3D color gamut look up table (LUT) (140) may be computed and applied to the video signal (132) to adjust the color gamut. As part of the color gamut correction (135), the signal may also be transformed back to another color space (e.g., RGB), and may be gamma corrected to generate the final EDR signal (145) for either display on the target display and/or other post-processing”. The graphics dynamic range different from the video dynamic range).

In addition, while Qu teaches pixels in the blended video input (Qu, [0023], “For consumer applications, such signals are now typically compressed using a bit-depth of 8 bits per pixel per color component”); Qu as modified by Atkins does not expressly disclose “receiving a blending priority map characterizing the per-pixel priority of the pixels”;
Wu et al. (hereinafter Wu) discloses “receiving a blending priority map characterizing a per-pixel priority modes” (Wu, [0014], “When blending graphics (such as closed captions or on-screen guides) with video, a value of "alpha" is traditionally provided for the entire graphics plane or on a per-pixel basis.  This value of alpha (ranging from 0.0 to 1.0) controls the blend of video and graphics so that at its extremes, 100% video or 100% graphics is shown for a given pixel and mid-range values of alpha give a blend of both video and graphics at that pixel”).
And Wu discloses “a graphics dynamic rang different from the video dynamic range” (Wu, [0013], “BT.1886 (or other) may be used as the nonlinear-space for HDR video”. In addition, in paragraph [0018], “CLSPC-B may be, for example, BT.2020 Y'CbCr or R'G'B'.  NLSPC-1 may be, for example, BT.1886”. Both BT. 1886 and BT. 2020 define dynamic color range).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Wu’s value of alpha on a per-pixel basis to 
Regarding claim 3, Qu discloses an apparatus comprising a processor and configured to perform the method recited in claims 1 (Qu, [0041], “TV processor (335) may perform additional processing to video signal (332)”).
Regarding claim 5, Qu discloses a non-transitory computer-readable storage medium having stored thereon computer-executable instruction for executing a method with one or more processors in accordance with claim 1 (Qu, [0052], “The program product may comprise any medium which carries a set of computer-readable signals comprising instructions which, when executed by a data processor, cause the data processor to execute a method of the invention”).

Allowable Subject Matter
Claims 2, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612